
	

113 HR 4286 IH: American Energy Renaissance Act of 2014
U.S. House of Representatives
2014-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4286
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2014
			Mr. Bridenstine (for himself, Mr. Cook, and Mr. Yoho) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Transportation and Infrastructure, Energy and Commerce, Agriculture, the Judiciary, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To free the private sector to harness domestic energy resources to create jobs and generate
			 economic growth by removing statutory and administrative barriers.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the American Energy Renaissance Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Expanding American energy exports
					Sec. 1001. Finding.
					Sec. 1002. Natural gas exports.
					Sec. 1003. Crude oil exports.
					Sec. 1004. Coal exports.
					TITLE II—Improving North American energy infrastructure
					Subtitle A—North American energy infrastructure
					Sec. 2001. Finding.
					Sec. 2002. Definitions.
					Sec. 2003. Authorization of certain energy infrastructure projects at the national boundary of the
			 United States.
					Sec. 2004. Transmission of electric energy to Canada and Mexico.
					Sec. 2005. Effective date; rulemaking deadlines.
					Subtitle B—Keystone XL permit approval
					Sec. 2011. Findings.
					Sec. 2012. Keystone XL permit approval.
					TITLE III—Outer Continental Shelf leasing
					Sec. 3001. Finding.
					Sec. 3002. Extension of leasing program.
					Sec. 3003. Lease sales.
					Sec. 3004. Applications for permits to drill.
					Sec. 3005. Lease sales for certain areas.
					TITLE IV—Utilizing America's onshore resources
					Sec. 4001. Findings.
					Sec. 4002. State option for energy development.
					Subtitle A—Energy development by States
					Sec. 4011. Definitions.
					Sec. 4012. State programs.
					Sec. 4013. Leasing, permitting, and regulatory programs.
					Sec. 4014. Judicial review.
					Sec. 4015. Administrative Procedure Act.
					Subtitle B—Onshore oil and gas permit streamlining
					Part I—Oil and gas leasing certainty
					Sec. 4021. Minimum acreage requirement for onshore lease sales.
					Sec. 4022. Leasing certainty.
					Sec. 4023. Leasing consistency.
					Sec. 4024. Reduce redundant policies.
					Sec. 4025. Streamlined congressional notification.
					Part II—Application for permits To drill process reform
					Sec. 4031. Permit to drill application timeline.
					Sec. 4032. Administrative protest documentation reform.
					Sec. 4033. Improved Federal energy permit coordination.
					Sec. 4034. Administration.
					Part III—Oil shale
					Sec. 4041. Effectiveness of oil shale regulations, amendments to resource management plans, and
			 record of decision.
					Sec. 4042. Oil shale leasing.
					Part IV—National Petroleum Reserve in Alaska Access
					Sec. 4051. Sense of Congress and reaffirming national policy for the National Petroleum Reserve in
			 Alaska.
					Sec. 4052. National Petroleum Reserve in Alaska: lease sales.
					Sec. 4053. National Petroleum Reserve in Alaska: planning and permitting pipeline and road
			 construction.
					Sec. 4054. Issuance of a new integrated activity plan and environmental impact statement.
					Sec. 4055. Departmental accountability for development.
					Sec. 4056. Deadlines under new proposed integrated activity plan.
					Sec. 4057. Updated resource assessment.
					Part V—Miscellaneous provisions
					Sec. 4061. Sanctions.
					Sec. 4062. Internet-based onshore oil and gas lease sales.
					Part VI—Judicial review
					Sec. 4071. Definitions.
					Sec. 4072. Exclusive venue for certain civil actions relating to covered energy projects.
					Sec. 4073. Timely filing.
					Sec. 4074. Expedition in hearing and determining the action.
					Sec. 4075. Limitation on injunction and prospective relief.
					Sec. 4076. Limitation on attorneys’ fees and court costs.
					Sec. 4077. Legal standing.
					TITLE V—Additional onshore resources
					Subtitle A—Leasing program for land within Coastal Plain
					Sec. 5001. Finding.
					Sec. 5002. Definitions.
					Sec. 5003. Leasing program for land on the Coastal Plain.
					Sec. 5004. Lease sales.
					Sec. 5005. Grant of leases by the Secretary.
					Sec. 5006. Lease terms and conditions.
					Sec. 5007. Coastal Plain environmental protection.
					Sec. 5008. Expedited judicial review.
					Sec. 5009. Treatment of revenues.
					Sec. 5010. Rights-of-way across the Coastal Plain.
					Sec. 5011. Conveyance.
					Subtitle B—Native American Energy
					Sec. 5021. Findings.
					Sec. 5022. Appraisals.
					Sec. 5023. Standardization.
					Sec. 5024. Environmental reviews of major Federal actions on Indian land.
					Sec. 5025. Judicial review.
					Sec. 5026. Tribal resource management plans.
					Sec. 5027. Leases of restricted lands for the Navajo Nation.
					Sec. 5028. Nonapplicability of certain rules.
					Subtitle C—Additional regulatory provisions
					Part I—State authority over hydraulic fracturing
					Sec. 5031. Finding.
					Sec. 5032. State authority.
					Part II—Miscellaneous provisions
					Sec. 5041. Environmental legal fees.
					Sec. 5042. Master leasing plans.
					TITLE VI—Improving America's domestic refining capacity
					Subtitle A—Refinery permitting reform
					Sec. 6001. Finding.
					Sec. 6002. Definitions.
					Sec. 6003. Streamlining of refinery permitting process.
					Subtitle B—Repeal of renewable fuel standard
					Sec. 6011. Findings.
					Sec. 6012. Phase out of renewable fuel standard.
					TITLE VII—Stopping EPA overreach
					Sec. 7001. Findings.
					Sec. 7002. Clarification of Federal regulatory authority to exclude greenhouse gases from
			 regulation under the Clean Air Act.
					Sec. 7003. Jobs analysis for all EPA regulations.
					TITLE VIII—Debt freedom fund
					Sec. 8001. Findings.
					Sec. 8002. Debt freedom fund.
			IExpanding American energy exports
			1001.FindingCongress finds that opening up energy exports will contribute to economic development, private
			 sector job growth, and continued growth in American energy production.
			1002.Natural gas exports
				(a)FindingCongress finds that expanding natural gas exports will lead to increased investment and development
			 of domestic supplies of natural gas that will contribute to job growth and
			 economic development.
				(b)Natural gas exportsSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended—
					(1)by inserting or any other nation not excluded by this section after trade in natural gas;
					(2)by striking (c) For purposes and inserting the following:
						
							(c)Expedited application and approval process
								(1)In generalFor purposes; and
					(3)by adding at the end the following:
						
							(2)Exclusions
								(A)In generalAny nation subject to sanctions or trade restrictions imposed by the United States is excluded from
			 expedited approval under paragraph (1).
								(B)Designation by President or CongressThe President or Congress may designate nations that may be excluded from expedited approval under
			 paragraph (1) for reasons of national security.
								(3)Order not requiredNo order is required under subsection (a) to authorize the export or import of any natural gas to
			 or from Canada or Mexico..
					1003.Crude oil exports
				(a)FindingsCongress finds that—
					(1)the restrictions on crude oil exports from the 1970s are no longer necessary due to the
			 technological advances that have increased the domestic supply of crude
			 oil; and
					(2)repealing restrictions on crude oil exports will contribute to job growth and economic development.
					(b)Repeal of Presidential authority To restrict oil exports
					(1)In generalSection 103 of the Energy Policy and Conservation Act (42 U.S.C. 6212) is repealed.
					(2)Conforming amendments
						(A)Section 12 of the Alaska Natural Gas Transportation Act of 1976 (15 U.S.C. 719j) is amended—
							(i)by striking and section 103 of the Energy Policy and Conservation Act; and
							(ii)by striking such Acts and inserting that Act.
							(B)The Energy Policy and Conservation Act is amended—
							(i)in section 251 (42 U.S.C. 6271)—
								(I)by striking subsection (d); and
								(II)by redesignating subsection (e) as subsection (d); and
								(ii)in section 523(a)(1) (42 U.S.C. 6393(a)(1)), by striking (other than section 103 thereof).
							(c)Repeal of limitations on exports of oil
					(1)In generalSection 28 of the Mineral Leasing Act (30 U.S.C. 185) is amended—
						(A)by striking subsection (u); and
						(B)by redesignating subsections (v) through (y) as subsections (u) through (x), respectively.
						(2)Conforming amendments
						(A)Section 1107(c) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3167(c)) is
			 amended by striking (u) through (y) and inserting (u) through (x).
						(B)Section 23 of the Deep Water Port Act of 1974 (33 U.S.C. 1522) is repealed.
						(C)Section 203(c) of the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1652(c)) is amended in the
			 first sentence by striking (w)(2), and (x)) and inserting (v)(2), and (w)).
						(D)Section 509(c) of the Public Utility Regulatory Policies Act of 1978 (43 U.S.C. 2009(c)) is amended
			 by striking subsection (w)(2) and inserting subsection (v)(2).
						(d)Repeal of limitations on export of OCS oil or gasSection 28 of the Outer Continental Shelf Lands Act (43 U.S.C. 1354) is repealed.
				(e)Termination of limitation on exportation of crude oilSection 7(d) of the Export Administration Act of 1979 (50 U.S.C. App. 2406(d)) (as in effect
			 pursuant to the International Emergency Economic Powers Act (50 U.S.C.
			 1701 et seq.)) shall have no force or effect.
				(f)Clarification of crude oil regulation
					(1)In generalSection 754.2 of title 15, Code of Federal Regulations (relating to crude oil) shall have no force
			 or effect.
					(2)Crude oil license requirementsThe Bureau of Industry and Security of the Department of Commerce shall grant licenses to export to
			 a country crude oil (as the term is defined in subsection (a) of the
			 regulation referred to in paragraph (1)) (as in effect on the date that is
			 1 day before the date of enactment of this Act) unless—
						(A)the country is subject to sanctions or trade restrictions imposed by the United States; or
						(B)the President or Congress has designated the country as subject to exclusion for reasons of
			 national security.
						1004.Coal exports
				(a)FindingsCongress finds that—
					(1)increased international demand for coal is an opportunity to support jobs and promote economic
			 growth in the United States; and
					(2)exports of coal should not be unreasonably restricted or delayed.
					(b)NEPA review for coal exportsIn completing an environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for an approval or permit for coal export terminals, or transportation of
			 coal to coal export terminals, the Secretary of the Army, acting through
			 the Chief of Engineers—
					(1)may only take into account domestic environmental impacts; and
					(2)may not take into account any impacts resulting from the final use overseas of the exported coal.
					IIImproving North American energy infrastructure
			ANorth American energy infrastructure
				2001.FindingCongress finds that the United States should establish a more efficient, transparent, and modern
			 process for the construction, connection, operation, and maintenance of
			 oil and natural gas pipelines and electric transmission facilities for the
			 import and export of oil, natural gas, and electricity to and from Canada
			 and Mexico, in pursuit of a more secure and efficient North American
			 energy market.
				2002.DefinitionsIn this title:
					(1)Electric Reliability OrganizationThe term Electric Reliability Organization has the meaning given the term in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)).
					(2)Independent System OperatorThe term Independent System Operator has the meaning given the term in section 3 of the Federal Power Act (16 U.S.C. 796).
					(3)Natural gasThe term natural gas has the meaning given the term in section 2 of the Natural Gas Act (15 U.S.C. 717a).
					(4)OilThe term oil means petroleum or a petroleum product.
					(5)Regional entityThe term regional entity has the meaning given the term in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)).
					(6)Regional Transmission OrganizationThe term Regional Transmission Organization has the meaning given the term in section 3 of the Federal Power Act (16 U.S.C. 796).
					2003.Authorization of certain energy infrastructure projects at the national boundary of the United
			 States
					(a)AuthorizationExcept as provided in subsections (d) and (e), no person may construct, connect, operate, or
			 maintain an oil or natural gas pipeline or electric transmission facility
			 at the national boundary of the United States for the import or export of
			 oil, natural gas, or electricity to or from Canada or Mexico without
			 obtaining approval of the construction, connection, operation, or
			 maintenance under this section.
					(b)Approval
						(1)RequirementNot later than 120 days after receiving a request for approval of construction, connection,
			 operation, or maintenance under this section, the relevant official
			 identified under paragraph (2), in consultation with appropriate Federal
			 agencies, shall approve the request unless the relevant official finds
			 that the construction, connection, operation, or maintenance harms the
			 national security interests of the United States.
						(2)Relevant officialThe relevant official referred to in paragraph (1) is—
							(A)the Secretary of Commerce with respect to oil pipelines;
							(B)the Federal Energy Regulatory Commission with respect to natural gas pipelines; and
							(C)the Secretary of Energy with respect to electric transmission facilities.
							(3)Approval not major Federal actionAn approval of construction, connection, operation, or maintenance under paragraph (1) shall not be
			 considered a major Federal action under the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.).
						(4)Additional requirement for electric transmission facilitiesIn the case of a request for approval of the construction, connection, operation, or maintenance of
			 an electric transmission facility, the Secretary of Energy shall require,
			 as a condition of approval of the request under paragraph (1), that the
			 electric transmission facility be constructed, connected, operated, or
			 maintained consistent with all applicable policies and standards of—
							(A)the Electric Reliability Organization and the applicable regional entity; and
							(B)any Regional Transmission Organization or Independent System Operator with operational or
			 functional control over the electric transmission facility.
							(c)No other approval requiredNo Presidential permit (or similar permit) required under Executive Order 13337 (3 U.S.C. 301 note;
			 69 Fed. Reg. 25299 (April 30, 2004)), Executive Order 11423 (3 U.S.C. 301
			 note; 33 Fed. Reg. 11741 (August 16, 1968)), section 301 of title 3,
			 United States Code, Executive Order 12038 (43 Fed. Reg. 3674 (January 26,
			 1978)), Executive Order 10485 (18 Fed. Reg. 5397 (September 9, 1953)), or
			 any other Executive order shall be necessary for construction, connection,
			 operation, or maintenance to which this section applies.
					(d)ExclusionsThis section shall not apply to—
						(1)any construction, connection, operation, or maintenance of an oil or natural gas pipeline or
			 electric transmission facility at the national boundary of the United
			 States for the import or export of oil, natural gas, or electricity to or
			 from Canada or Mexico if—
							(A)the pipeline or facility is operating at the national boundary for that import or export as of the
			 date of enactment of this Act;
							(B)a permit described in subsection (c) for the construction, connection, operation, or maintenance
			 has been issued;
							(C)approval of the construction, connection, operation, or maintenance has previously been obtained
			 under this section; or
							(D)an application for a permit described in subsection (c) for the construction, connection,
			 operation, or maintenance is pending on the date of enactment of this Act,
			 until the earlier of—
								(i)the date on which the application is denied; and
								(ii)July 1, 2015; or
								(2)the construction, connection, operation, or maintenance of the Keystone XL pipeline.
						(e)Modifications to existing projectsNo approval under this section, or permit described in subsection (c), shall be required for
			 modifications to construction, connection, operation, or maintenance
			 described in subparagraph (A), (B), or (C) of subsection (d)(1),
			 including reversal of flow direction, change in ownership, volume
			 expansion, downstream or upstream interconnection, or adjustments to
			 maintain flow (such as a reduction or increase in the number of pump or
			 compressor stations).
					(f)Effect of other lawsNothing in this section affects the application of any other Federal law to a project for which
			 approval of construction, connection, operation, or maintenance is sought
			 under this section.
					2004.Transmission of electric energy to Canada and Mexico
					(a)Repeal of requirement To secure orderSection 202 of the Federal Power Act (16 U.S.C. 824a) is amended by striking subsection (e).
					(b)Conforming amendments
						(1)State regulationsSection 202 of the Federal Power Act (16 U.S.C. 824a) is amended—
							(A)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively; and
							(B)in subsection (e) (as so redesignated), by striking insofar as such State regulation does not conflict with the exercise of the Commission's powers
			 under or relating to subsection 202(e).
							(2)Seasonal diversity electricity exchangeSection 602(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 824a–4(b)) is
			 amended by striking the Commission has conducted hearings and made the findings required under section 202(e) of the
			 Federal Power Act and all that follows through the period at the end and inserting the Secretary has conducted hearings and finds that the proposed transmission facilities would not
			 impair the sufficiency of electric supply within the United States or
			 would not impede or tend to impede the coordination in the public interest
			 of facilities subject to the jurisdiction of the Secretary..
						2005.Effective date; rulemaking deadlines
					(a)Effective dateSections 2003 and 2004, and the amendments made by those sections, shall take effect on July 1,
			 2015.
					(b)Rulemaking deadlinesEach relevant official described in section 2003(b)(2) shall—
						(1)not later than 180 days after the date of enactment of this Act, publish in the Federal Register
			 notice of a proposed rulemaking to carry out the applicable requirements
			 of section 2003; and
						(2)not later than 1 year after the date of enactment of this Act, publish in the Federal Register a
			 final rule to carry out the applicable requirements of section 2003.
						BKeystone XL permit approval
				2011.FindingsCongress finds that—
					(1)building the Keystone XL pipeline will provide jobs and economic growth to the United States; and
					(2)the Keystone XL pipeline should be approved immediately.
					2012.Keystone XL permit approval
					(a)In GeneralNotwithstanding Executive Order 13337 (3 U.S.C. 301 note; 69 Fed. Reg. 25299 (April 30, 2004)),
			 Executive Order 11423 (3 U.S.C. 301 note; 33 Fed. Reg. 11741 (August 16,
			 1968)), section 301 of title 3, United States Code, and any other
			 Executive order or provision of law, no presidential permit shall be
			 required for the pipeline described in the application filed on May 4,
			 2012, by TransCanada Corporation to the Department of State for the
			 northern portion of the Keystone XL pipeline from the Canadian border to
			 the border between the States of South Dakota and Nebraska.
					(b)Environmental Impact StatementThe final environmental impact statement issued by the Secretary of State on January 31, 2014,
			 regarding the pipeline referred to in subsection (a), shall be considered
			 to satisfy all requirements of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.).
					(c)Critical habitatNo area necessary to construct or maintain the Keystone XL pipeline shall be considered critical
			 habitat under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.)
			 or any other provision of law.
					(d)PermitsAny Federal permit or authorization issued before the date of enactment of this Act for the
			 pipeline and cross-border facilities described in subsection (a), and the
			 related facilities in the United States, shall remain in effect.
					(e)Federal judicial reviewThe pipeline and cross-border facilities described in subsection (a), and the related facilities in
			 the United States, that are approved by this section, and any permit,
			 right-of-way, or other action taken to construct or complete the project
			 pursuant to Federal law, shall only be subject to judicial review on
			 direct appeal to the United States Court of Appeals for the District of
			 Columbia Circuit.
					IIIOuter Continental Shelf leasing
			3001.FindingCongress finds that the United States has enormous potential for offshore energy development and
			 that the people of the United States should have access to the jobs and
			 economic benefits from developing those resources.
			3002.Extension of leasing program
				(a)In generalSubject to subsection (c), the Draft Proposed Outer Continental Shelf Oil and Gas Leasing Program
			 2010–2015 issued by the Secretary of the Interior (referred to in this
			 title as the Secretary) under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) shall be considered to
			 be the final oil and gas leasing program under that section for the period
			 of fiscal years 2014 through 2019.
				(b)Final environmental impact statementThe Secretary is considered to have issued a final environmental impact statement for the program
			 applicable to the period described in subsection (a) in accordance with
			 all requirements under section 102(2)(C) of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
				(c)ExceptionsLease Sales 214, 232, and 239 shall not be included in the final oil and gas leasing program for
			 the period of fiscal years 2014 through 2019.
				3003.Lease sales
				(a)In generalExcept as otherwise provided in this section, not later than 180 days after the date of enactment
			 of this Act and every 270 days thereafter, the Secretary shall conduct a
			 lease sale in each outer Continental Shelf planning area for which the
			 Secretary determines that there is a commercial interest in purchasing
			 Federal oil and gas leases for production on the outer Continental Shelf.
				(b)Subsequent determinations and salesIf the Secretary determines that there is not a commercial interest in purchasing Federal oil and
			 gas leases for production on the outer Continental Shelf in a planning
			 area under this section, not later than 2 years after the date of the
			 determination and every 2 years thereafter, the Secretary shall—
					(1)make an additional determination on whether there is a commercial interest in purchasing Federal
			 oil and gas leases for production on the outer Continental Shelf in the
			 planning area; and
					(2)if the Secretary determines that there is a commercial interest under paragraph (1), conduct a
			 lease sale in the planning area.
					(c)Protection of State interestIn developing future leasing programs, the Secretary shall give deference to affected coastal
			 States (as the term is used in the Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.)) in determining leasing areas to be included in the
			 leasing program.
				(d)PetitionsIf a person petitions the Secretary to conduct a lease sale for an outer Continental Shelf planning
			 area in which the person has a commercial interest, the Secretary shall
			 conduct a lease sale for the area in accordance with subsection (a).
				3004.Applications for permits to drillSection 5 of the Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding at the end
			 the following:
				
					(k)Applications for permits To drill
						(1)In generalSubject to paragraph (2), the Secretary shall approve or disapprove an application for a permit to
			 drill submitted under this Act not later than 20 days after the date on
			 which the application is submitted to the Secretary.
						(2)DisapprovalIf the Secretary disapproves an application for a permit to drill under paragraph (1), the
			 Secretary shall—
							(A)provide to the applicant a description of the reasons for the disapproval of the application;
							(B)allow the applicant to resubmit an application during the 10-day period beginning on the date of
			 the receipt of the description described in subparagraph (A) by the
			 applicant; and
							(C)approve or disapprove any resubmitted application not later than 10 days after the date on which
			 the application is submitted to the Secretary..
			3005.Lease sales for certain areas
				(a)In generalAs soon as practicable but not later than 1 year after the date of enactment of this Act, the
			 Secretary shall conduct Lease Sale 220 for areas offshore of the State of
			 Virginia.
				(b)Compliance with other lawsFor purposes of the lease sale described in subsection (a), the environmental impact statement
			 prepared under section 3001 shall satisfy the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(c)Energy projects in Gulf of Mexico
					(1)JurisdictionThe United States Court of Appeals for the Fifth Circuit shall have exclusive jurisdiction over
			 challenges to offshore energy projects and permits to drill carried out in
			 the Gulf of Mexico.
					(2)Filing deadlineAny civil action to challenge a project or permit described in paragraph (1) shall be filed not
			 later than 60 days after the date of approval of the project or the
			 issuance of the permit.
					IVUtilizing America's onshore resources
			4001.FindingsCongress finds that—
				(1)current policy has failed to take full advantage of the natural resources on Federal land;
				(2)the States should be given the option to lead energy development on all available Federal land in a
			 State; and
				(3)the Federal Government should not inhibit energy development on Federal land.
				4002.State option for energy developmentNotwithstanding any other provision of this title, a State may elect to control energy development
			 and production on available Federal land in accordance with the terms and
			 conditions of subtitle A and the amendments made by subtitle A in lieu of
			 being subject to the Federal system established under subtitle B and the
			 amendments made by subtitle B.
			AEnergy development by States
				4011.DefinitionsIn this subtitle:
					(1)Available Federal landThe term available Federal land means any Federal land that, as of the date of enactment of this Act—
						(A)is located within the boundaries of a State;
						(B)is not held by the United States in trust for the benefit of a federally recognized Indian tribe;
						(C)is not a unit of the National Park System;
						(D)is not a unit of the National Wildlife Refuge System; and
						(E)is not a congressionally designated wilderness area.
						(2)SecretaryThe term Secretary means the Secretary of the Interior.
					(3)StateThe term State means—
						(A)a State; and
						(B)the District of Columbia.
						4012.State programs
					(a)In generalA State—
						(1)may establish a program covering the leasing and permitting processes, regulatory requirements, and
			 any other provisions by which the State would exercise the rights of the
			 State to develop all forms of energy resources on available Federal land
			 in the State; and
						(2)as a condition of certification under section 4013(b) shall submit a declaration to the Departments
			 of the Interior, Agriculture, and Energy that a program under paragraph
			 (1) has been established or amended.
						(b)Amendment of programsA State may amend a program developed and certified under this subtitle at any time.
					(c)Certification of amended programsAny program amended under subsection (b) shall be certified under section 4013(b).
					4013.Leasing, permitting, and regulatory programs
					(a)Satisfaction of Federal requirementsEach program certified under this section shall be considered to satisfy all applicable
			 requirements of Federal law (including regulations), including—
						(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
						(2)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
						(3)the National Historic Preservation Act (16 U.S.C. 470 et seq.).
						(b)Federal certification and transfer of development rightsUpon submission of a declaration by a State under section 4012(a)(2)—
						(1)the program under section 4012(a)(1) shall be certified; and
						(2)the State shall receive all rights from the Federal Government to develop all forms of energy
			 resources covered by the program.
						(c)Issuance of permits and leasesIf a State elects to issue a permit or lease for the development of any form of energy resource on
			 any available Federal land within the borders of the State in accordance
			 with a program certified under subsection (b), the permit or lease shall
			 be considered to meet all applicable requirements of Federal law
			 (including regulations).
					4014.Judicial reviewActivities carried out in accordance with this subtitle shall not be subject to Federal judicial
			 review.
				4015.Administrative Procedure ActActivities carried out in accordance with this subtitle shall not be subject to subchapter II of
			 chapter 5, and chapter 7, of title 5, United States Code (commonly known
			 as the Administrative Procedure Act).
				BOnshore oil and gas permit streamlining
				IOil and gas leasing certainty
					4021.Minimum acreage requirement for onshore lease salesSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended—
						(1)by striking Sec. 17. (a) All lands and inserting the following:
							
								17.Lease of oil and gas land
									(a)Authority of Secretary
										(1)In generalAll land; and
						(2)in subsection (a), by adding at the end the following:
							
								(2)Minimum acreage requirement for onshore lease sales
									(A)In generalIn conducting lease sales under paragraph (1)—
										(i)there shall be a presumption that nominated land should be leased; and
										(ii)the Secretary of the Interior shall offer for sale all of the nominated acreage not previously made
			 available for lease, unless the Secretary demonstrates by clear and
			 convincing evidence that an individual lease should not be granted.
										(B)AdministrationAcreage offered for lease pursuant to this paragraph—
										(i)shall not be subject to protest; and
										(ii)shall be eligible for categorical exclusions under section 390 of the Energy Policy Act of 2005 (42
			 U.S.C. 15942), except that the categorical exclusions shall not be subject
			 to the test of extraordinary circumstances or any other similar regulation
			 or policy guidance.
										(C)AvailabilityIn administering this paragraph, the Secretary shall only consider leasing of Federal land that is
			 available for leasing at the time the lease sale occurs..
						4022.Leasing certaintySection 17(a) of the Mineral Leasing Act (30 U.S.C. 226(a)) (as amended by section 4061) is amended
			 by adding at the end the following:
						
							(3)Leasing certainty
								(A)In generalThe Secretary of the Interior shall not withdraw any covered energy project (as defined in section
			 4051 of the American Energy Renaissance Act of 2014) issued under this Act without finding a violation of the terms of the lease by the lessee.
								(B)DelayThe Secretary shall not infringe on lease rights under leases issued under this Act by indefinitely
			 delaying issuance of project approvals, drilling and seismic permits, and
			 rights-of-way for activities under the lease.
								(C)Availability for leaseNot later than 18 months after an area is designated as open under the applicable land use plan,
			 the Secretary shall make available nominated areas for lease using the
			 criteria established under section 2.
								(D)Last payment
									(i)In generalNotwithstanding any other provision of law, the Secretary shall issue all leases sold not later
			 than 60 days after the last payment is made.
									(ii)CancellationThe Secretary shall not cancel or withdraw any lease parcel after a competitive lease sale has
			 occurred and a winning bidder has submitted the last payment for the
			 parcel.
									(E)Protests
									(i)In generalNot later than the end of the 60-day period beginning on the date a lease sale is held under this
			 Act, the Secretary shall adjudicate any lease protests filed following a
			 lease sale.
									(ii)Unsettled protestIf, after the 60-day period described in clause (i) any protest is left unsettled—
										(I)the protest shall be considered automatically denied; and
										(II)the appeal rights of the protestor shall begin.
										(F)Additional lease stipulationsNo additional lease stipulation may be added after the parcel is sold without consultation and
			 agreement of the lessee, unless the Secretary considers the stipulation as
			 an emergency action to conserve the resources of the United States..
					4023.Leasing consistencyA Federal land manager shall follow existing resource management plans and continue to actively
			 lease in areas designated as open when resource management plans are being
			 amended or revised, until such time as a new record of decision is signed.
					4024.Reduce redundant policiesBureau of Land Management Instruction Memorandum 2010–117 shall have no force or effect.
					4025.Streamlined congressional notificationSection 31(e) of the Mineral Leasing Act (30 U.S.C. 188(e)) is amended in the first sentence of the
			 matter following paragraph (4) by striking at least thirty days in advance of the reinstatement and inserting in an annual report.
					IIApplication for permits To drill process reform
					4031.Permit to drill application timelineSection 17(p) of the Mineral Leasing Act (30 U.S.C. 226(p)) is amended by striking paragraph (2)
			 and inserting the following:
						
							(2)Applications for permits to drill reform and process
								(A)In generalNot later than the end of the 30-day period beginning on the date an application for a permit to
			 drill is received by the Secretary, the Secretary shall decide whether to
			 issue the permit.
								(B)Extension
									(i)In generalThe Secretary may extend the period described in subparagraph (A) for up to 2 periods of 15 days
			 each, if the Secretary has given written notice of the delay to the
			 applicant.
									(ii)NoticeThe notice shall—
										(I)be in the form of a letter from the Secretary or a designee of the Secretary; and
										(II)include—
											(aa)the names and titles of the persons processing the application;
											(bb)the specific reasons for the delay; and
											(cc)a specific date a final decision on the application is expected.
											(C)Notice of reasons for denialIf the application is denied, the Secretary shall provide the applicant—
									(i)a written statement that provides clear and comprehensive reasons why the application was not
			 accepted and detailed information concerning any deficiencies; and
									(ii)an opportunity to remedy any deficiencies.
									(D)Application deemed approved
									(i)In generalExcept as provided in clause (ii), if the Secretary has not made a decision on the application by
			 the end of the 60-day period beginning on the date the application is
			 received by the Secretary, the application shall be considered approved.
									(ii)ExceptionsClause (i) shall not apply in cases in which existing reviews under the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) or Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.) are incomplete.
									(E)Denial of permitIf the Secretary decides not to issue a permit to drill under this paragraph, the Secretary shall—
									(i)provide to the applicant a description of the reasons for the denial of the permit;
									(ii)allow the applicant to resubmit an application for a permit to drill during the 10-day period
			 beginning on the date the applicant receives the description of the denial
			 from the Secretary; and
									(iii)issue or deny any resubmitted application not later than 10 days after the date the application is
			 submitted to the Secretary.
									(F)Fee
									(i)In generalNotwithstanding any other provision of law, the Secretary shall collect a single $6,500 permit
			 processing fee per application from each applicant at the time the final
			 decision is made whether to issue a permit under subparagraph (A).
									(ii)Resubmitted applicationThe fee required under clause (i) shall not apply to any resubmitted application.
									(iii)Treatment of permit processing feeSubject to appropriation, of all fees collected under this paragraph for each fiscal year, 50
			 percent shall be—
										(I)transferred to the field office at which the fees are collected; and
										(II)used to process protests, leases, and permits under this Act..
					4032.Administrative protest documentation reformSection 17(p) of the Mineral Leasing Act (30 U.S.C. 226(p)) (as amended by section 4031) is amended
			 by adding at the end the following:
						
							(4)Protest fee
								(A)In generalThe Secretary shall collect a $5,000 documentation fee to accompany each administrative protest for
			 a lease, right-of-way, or application for a permit to drill.
								(B)Treatment of feesSubject to appropriation, of all fees collected under this paragraph for each fiscal year, 50
			 percent shall—
									(i)remain in the field office at which the fees are collected; and
									(ii)be used to process protests..
					4033.Improved Federal energy permit coordination
						(a)DefinitionsIn this section:
							(1)Energy projectThe term energy project includes any oil, natural gas, coal, or other energy project, as defined by the Secretary.
							(2)ProjectThe term Project means the Federal Permit Streamlining Project established under subsection (b).
							(3)SecretaryThe term Secretary means the Secretary of the Interior.
							(b)EstablishmentThe Secretary shall establish a Federal Permit Streamlining Project in each Bureau of Land
			 Management field office with responsibility for permitting energy projects
			 on Federal land.
						(c)Memorandum of understanding
							(1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall enter into a
			 memorandum of understanding for purposes of carrying out this section
			 with—
								(A)the Secretary of Agriculture;
								(B)the Administrator of the Environmental Protection Agency; and
								(C)the Chief of Engineers.
								(2)State participationThe Secretary may request that the Governor of any State with energy projects on Federal land to be
			 a signatory to the memorandum of understanding.
							(d)Designation of qualified staff
							(1)In generalNot later than 30 days after the date of the signing of the memorandum of understanding under
			 subsection (c), each Federal signatory party shall, if appropriate, assign
			 to each Bureau of Land Management field office an employee who has
			 expertise in the regulatory issues relating to the office in which the
			 employee is employed, including, as applicable, particular expertise in—
								(A)the consultations and the preparation of biological opinions under section 7 of the Endangered
			 Species Act of 1973 (16 U.S.C. 1536);
								(B)permits under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344);
								(C)regulatory matters under the Clean Air Act (42 U.S.C. 7401 et seq.);
								(D)planning under the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.); and
								(E)the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
								(2)DutiesEach employee assigned under paragraph (1) shall—
								(A)not later than 90 days after the date of assignment, report to the Bureau of Land Management Field
			 Managers in the office to which the employee is assigned;
								(B)be responsible for all issues relating to the energy projects that arise under the authorities of
			 the home agency of the employee; and
								(C)participate as part of the team of personnel working on proposed energy projects, planning, and
			 environmental analyses on Federal land.
								(e)Additional personnelThe Secretary shall assign to each Bureau of Land Management field office described in subsection
			 (b) any additional personnel that are necessary to ensure the effective
			 approval and implementation of energy projects administered by the Bureau
			 of Land Management field office, including inspection and enforcement
			 relating to energy development on Federal land, in accordance with the
			 multiple use mandate of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.).
						(f)FundingFunding for the additional personnel shall come from the Department of the Interior reforms under
			 paragraph (2) of section 17(p) of the Mineral Leasing Act (30 U.S.C.
			 226(p)) (as amended by section 4031 and section 4032).
						(g)Savings provisionNothing in this section affects—
							(1)the operation of any Federal or State law; or
							(2)any delegation of authority made by the head of a Federal agency any employee of which is
			 participating in the Project.
							4034.AdministrationNotwithstanding any other provision of law, the Secretary of the Interior shall not require a
			 finding of extraordinary circumstances in administering section 390 of the
			 Energy Policy Act of 2005 (42 U.S.C. 15942).
					IIIOil shale
					4041.Effectiveness of oil shale regulations, amendments to resource management plans, and record of
			 decision
						(a)Regulations
							(1)In generalNotwithstanding any other provision of law (including regulations), the final regulations regarding
			 oil shale management published by the Bureau of Land Management on
			 November 18, 2008 (73 Fed. Reg. 69414), shall be considered to satisfy all
			 legal and procedural requirements under any law, including—
								(A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
								(B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
								(C)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
								(2)ImplementationThe Secretary of the Interior shall implement the regulations described in paragraph (1) (including
			 the oil shale leasing program authorized by the regulations) without any
			 other administrative action necessary.
							(b)Amendments to resource management plans and record of decision
							(1)In generalNotwithstanding any other provision of law (including regulations) to the contrary, the Approved
			 Resource Management Plan Amendments/Record of Decision for Oil Shale and
			 Tar Sands Resources to Address Land Use Allocations in Colorado, Utah, and
			 Wyoming and the Final Programmatic Environmental Impact Statement of the
			 Bureau of Land Management, as in effect on November 17, 2008, shall be
			 considered to satisfy all legal and procedural requirements under any law,
			 including—
								(A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
								(B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
								(C)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
								(2)ImplementationThe Secretary of the Interior shall implement the oil shale leasing program authorized by the
			 regulations described in paragraph (1) in those areas covered by the
			 resource management plans covered by the amendments, and covered by the
			 record of decision, described in paragraph (1) without any other
			 administrative action necessary.
							4042.Oil shale leasing
						(a)Additional research and development lease salesNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior
			 shall hold a lease sale offering an additional 10 parcels for lease for
			 research, development, and demonstration of oil shale resources, under the
			 terms offered in the solicitation of bids for such leases published on
			 January 15, 2009 (74 Fed. Reg. 2611).
						(b)Commercial lease sales
							(1)In generalNot later than January 1, 2016, the Secretary of the Interior shall hold not less than 5 separate
			 commercial lease sales in areas considered to have the most potential for
			 oil shale development, as determined by the Secretary, in areas nominated
			 through public comment.
							(2)AdministrationEach lease sale shall be—
								(A)for an area of not less than 25,000 acres; and
								(B)in multiple lease blocs.
								IVNational Petroleum Reserve in Alaska Access
					4051.Sense of Congress and reaffirming national policy for the National Petroleum Reserve in AlaskaIt is the sense of Congress that—
						(1)the National Petroleum Reserve in Alaska remains explicitly designated, both in name and legal
			 status, for purposes of providing oil and natural gas resources to the
			 United States; and
						(2)accordingly, the national policy is to actively advance oil and gas development within the Reserve
			 by facilitating the expeditious exploration, production, and
			 transportation of oil and natural gas from and through the Reserve.
						4052.National Petroleum Reserve in Alaska: lease salesSection 107 of the Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6506a) is amended by
			 striking subsection (a) and inserting the following:
						
							(a)In generalThe Secretary shall conduct an expeditious program of competitive leasing of oil and gas in the
			 Reserve—
								(1)in accordance with this Act; and
								(2)that shall include at least 1 lease sale annually in the areas of the Reserve most likely to
			 produce commercial quantities of oil and natural gas for each of calendar
			 years 2014 through 2023..
					4053.National Petroleum Reserve in Alaska: planning and permitting pipeline and road construction
						(a)In generalNotwithstanding any other provision of law, the Secretary of the Interior, in consultation with
			 other appropriate Federal agencies, shall facilitate and ensure permits,
			 in a timely and environmentally responsible manner, for all surface
			 development activities, including for the construction of pipelines and
			 roads, necessary—
							(1)to develop and bring into production any areas within the National Petroleum Reserve in Alaska that
			 are subject to oil and gas leases; and
							(2)to transport oil and gas from and through the National Petroleum Reserve in Alaska in the most
			 direct manner possible to existing transportation or processing
			 infrastructure on the North Slope of Alaska.
							(b)TimelineThe Secretary shall ensure that any Federal permitting agency shall issue permits in accordance
			 with the following timeline:
							(1)Permits for the construction described in subsection (a) for transportation of oil and natural gas
			 produced under existing Federal oil and gas leases with respect to which
			 the Secretary has issued a permit to drill shall be approved not later
			 than 60 days after the date of enactment of this Act.
							(2)Permits for the construction described in subsection (a) for transportation of oil and natural gas
			 produced under Federal oil and gas leases shall be approved not later than
			 180 days after the date on which a request for a permit to drill is
			 submitted to the Secretary.
							(c)PlanTo ensure timely future development of the National Petroleum Reserve in Alaska, not later than 270
			 days after the date of enactment of this Act, the Secretary of the
			 Interior shall submit to Congress a plan for approved rights-of-way for a
			 plan for pipeline, road, and any other surface infrastructure that may be
			 necessary infrastructure that will ensure that all leasable tracts in the
			 Reserve are within 25 miles of an approved road and pipeline right-of-way
			 that can serve future development of the Reserve.
						4054.Issuance of a new integrated activity plan and environmental impact statement
						(a)Issuance of new integrated activity planNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior
			 shall issue—
							(1)a new proposed integrated activity plan from among the nonadopted alternatives in the National
			 Petroleum Reserve Alaska Integrated Activity Plan Record of Decision
			 issued by the Secretary of the Interior and dated February 21, 2013; and
							(2)an environmental impact statement under section 102(2)(C) of the National Environmental Policy Act
			 of 1969 (42 U.S.C. 4332(2)(C)) for issuance of oil and gas leases in the
			 National Petroleum Reserve-Alaska to promote efficient and maximum
			 development of oil and natural gas resources of the Reserve.
							(b)Nullification of existing record of decision, IAP, and EISExcept as provided in subsection (a), the National Petroleum Reserve-Alaska Integrated Activity
			 Plan Record of Decision issued by the Secretary of the Interior and dated
			 February 21, 2013, including the integrated activity plan and
			 environmental impact statement referred to in that record of decision,
			 shall have no force or effect.
						4055.Departmental accountability for developmentThe Secretary of the Interior shall promulgate regulations not later than 180 days after the date
			 of enactment of this Act that establish clear requirements to ensure that
			 the Department of the Interior is supporting development of oil and gas
			 leases in the National Petroleum Reserve-Alaska.
					4056.Deadlines under new proposed integrated activity planAt a minimum, the new proposed integrated activity plan issued under section 4054(a)(1) shall—
						(1)require the Department of the Interior to respond within 5 business days to a person who submits an
			 application for a permit for development of oil and natural gas leases in
			 the National Petroleum Reserve-Alaska acknowledging receipt of the
			 application; and
						(2)establish a timeline for the processing of each application that—
							(A)specifies deadlines for decisions and actions on permit applications; and
							(B)provides that the period for issuing a permit after the date on which the application is submitted
			 shall not exceed 60 days without the concurrence of the applicant.
							4057.Updated resource assessment
						(a)In generalThe Secretary of the Interior shall complete a comprehensive assessment of all technically
			 recoverable fossil fuel resources within the National Petroleum Reserve in
			 Alaska, including all conventional and unconventional oil and natural gas.
						(b)Cooperation and consultationThe assessment required by subsection (a) shall be carried out by the United States Geological
			 Survey in cooperation and consultation with the State of Alaska and the
			 American Association of Petroleum Geologists.
						(c)TimingThe assessment required by subsection (a) shall be completed not later than 2 years after the date
			 of enactment of this Act.
						(d)FundingIn carrying out this section, the United States Geological Survey may cooperatively use resources
			 and funds provided by the State of Alaska.
						VMiscellaneous provisions
					4061.SanctionsNothing in this title authorizes the issuance of a lease under the Mineral Leasing Act (30 U.S.C.
			 181 et seq.) to any person designated for the imposition of sanctions
			 pursuant to—
						(1)the Syria Accountability and Lebanese Sovereignty Restoration Act of 2003 (22 U.S.C. 2151 note;
			 Public Law 108–175);
						(2)the Comprehensive Iran Sanctions, Accountability, and Divestiture Act of 2010 (22 U.S.C. 8501 et
			 seq.);
						(3)section 1245 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a);
						(4)the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.);
						(5)the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8801 et seq.);
						(6)the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note; Public Law 104–172);
						(7)Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting
			 transactions with persons who commit, threaten to commit, or support
			 terrorism);
						(8)Executive Order 13338 (50 U.S.C. 1701 note; relating to blocking property of certain persons and
			 prohibiting the export of certain goods to Syria);
						(9)Executive Order 13622 (50 U.S.C. 1701 note; relating to authorizing additional sanctions with
			 respect to Iran);
						(10)Executive Order 13628 (50 U.S.C. 1701 note; relating to authorizing additional sanctions with
			 respect to Iran); or
						(11)Executive Order 13645 (50 U.S.C. 1701 note; relating to authorizing additional sanctions with
			 respect to Iran).
						4062.Internet-based onshore oil and gas lease sales
						(a)AuthorizationSection 17(b)(1) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)) is amended—
							(1)in subparagraph (A), in the third sentence, by inserting , except as provided in subparagraph (C) after by oral bidding; and
							(2)by adding at the end the following:
								
									(C)Internet-Based bidding
										(i)In generalIn order to diversify and expand the onshore leasing program of the United States to ensure the
			 best return to the Federal taxpayer, reduce fraud, and secure the leasing
			 process, the Secretary may conduct onshore lease sales through
			 Internet-based bidding methods.
										(ii)ConclusionEach individual Internet-based lease sale shall conclude not later than 7 days after the date on
			 which the sale begins..
							(b)ReportNot later than 90 days after the date on which the tenth Internet-based lease sale conducted under
			 the amendment made by subsection (a) concludes, the Secretary of the
			 Interior shall analyze the first 10 Internet-based lease sales and report
			 to Congress the findings of the analysis, including—
							(1)estimates on increases or decreases in Internet-based lease sales, compared to sales conducted by
			 oral bidding, in—
								(A)the number of bidders;
								(B)the average amount of bid;
								(C)the highest amount bid; and
								(D)the lowest bid;
								(2)an estimate on the total cost or savings to the Department of the Interior as a result of
			 Internet-based lease sales, compared to sales conducted by oral bidding;
			 and
							(3)an evaluation of the demonstrated or expected effectiveness of different structures for lease sales
			 which may provide an opportunity to better—
								(A)maximize bidder participation;
								(B)ensure the highest return to the Federal taxpayers;
								(C)minimize opportunities for fraud or collusion; and
								(D)ensure the security and integrity of the leasing process.
								VIJudicial review
					4071.DefinitionsIn this part:
						(1)Covered civil actionThe term covered civil action means a civil action containing a claim under section 702 of title 5, United States Code,
			 regarding agency action (as defined for the purposes of that section)
			 affecting a covered energy project on Federal land.
						(2)Covered energy project
							(A)In generalThe term covered energy project means—
								(i)the leasing of Federal land for the exploration, development, production, processing, or
			 transmission of oil, natural gas, wind, or any other source of energy; and
								(ii)any action under the lease.
								(B)ExclusionThe term covered energy project does not include any dispute between the parties to a lease regarding the obligations under the
			 lease, including any alleged breach of the lease.
							4072.Exclusive venue for certain civil actions relating to covered energy projectsVenue for any covered civil action shall lie in the United States district court in which the
			 covered energy project or lease exists or is proposed.
					4073.Timely filingTo ensure timely redress by the courts, a covered civil action shall be filed not later than the
			 end of the 90-day period beginning on the date of the final Federal agency
			 action to which the covered civil action relates.
					4074.Expedition in hearing and determining the actionThe court shall endeavor to hear and determine any covered civil action as expeditiously as
			 practicable.
					4075.Limitation on injunction and prospective relief
						(a)In generalIn a covered civil action, a court shall not grant or approve any prospective relief unless the
			 court finds that the relief—
							(1)is narrowly drawn;
							(2)extends no further than necessary to correct the violation of a legal requirement; and
							(3)is the least intrusive means necessary to correct the violation.
							(b)Duration
							(1)In generalA court shall limit the duration of preliminary injunctions to halt covered energy projects to not
			 more than 60 days, unless the court finds clear reasons to extend the
			 injunction.
							(2)AdministrationIn the case of an extension, the extension shall—
								(A)only be in 30-day increments; and
								(B)require action by the court to renew the injunction.
								4076.Limitation on attorneys’ fees and court costs
						(a)In generalSections 504 of title 5 and 2412 of title 28, United States Code (commonly known as the Equal Access to Justice Act), shall not apply to a covered civil action.
						(b)Court costsA party to a covered civil action shall not receive payment from the Federal Government for the
			 attorneys’ fees, expenses, or other court costs incurred by the party.
						4077.Legal standingA challenger that files an appeal with the Department of the Interior Board of Land Appeals shall
			 meet the same standing requirements as a challenger before a United States
			 district court.
					VAdditional onshore resources
			ALeasing program for land within Coastal Plain
				5001.FindingCongress finds that development of energy reserves under the Coastal Plain of Alaska, performed in
			 an environmentally responsible manner, will contribute to job growth and
			 economic development.
				5002.DefinitionsIn this subtitle:
					(1)Coastal plainThe term Coastal Plain means the area described in appendix I to part 37 of title 50, Code of Federal Regulations.
					(2)Peer reviewedThe term peer reviewed means reviewed—
						(A)by individuals chosen by the National Academy of Sciences with no contractual relationship with, or
			 those who have no application for a grant or other funding pending with,
			 the Federal agency with leasing jurisdiction; or
						(B)if individuals described in subparagraph (A) are not available, by the top individuals in the
			 specified biological fields, as determined by the National Academy of
			 Sciences.
						(3)SecretaryThe term Secretary means the Secretary of the Interior.
					5003.Leasing program for land on the Coastal Plain
					(a)In generalThe Secretary shall—
						(1)establish and implement, in accordance with this subtitle and acting through the Director of the
			 Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing
			 program that will result in the exploration, development, and production
			 of the oil and gas resources of the Coastal Plain; and
						(2)administer the provisions of this subtitle through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure
			 the oil and gas exploration, development, and production activities on the
			 Coastal Plain do not result in any significant adverse effect on fish and
			 wildlife, the habitat of fish and wildlife, subsistence resources, or the
			 environment, including, in furtherance of this goal, by requiring the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production to all exploration, development,
			 and production operations under this subtitle in a manner that ensures the
			 receipt of fair market value by the public for the mineral resources to be
			 leased.
						(b)Repeal of existing restriction
						(1)RepealSection 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3143) is repealed.
						(2)Conforming amendmentThe table of contents contained in section 1 of that Act (16 U.S.C. 3101 note) is amended by
			 striking the item relating to section 1003.
						(c)Compliance with requirements under certain other laws
						(1)CompatibilityFor purposes of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et
			 seq.), the oil and gas leasing program and activities authorized by this
			 section on the Coastal Plain are deemed to be compatible with the purposes
			 for which the Arctic National Wildlife Refuge was established, and no
			 further findings or decisions are required to implement this
			 determination.
						(2)Adequacy of the Department of the Interior’s legislative environmental impact statementThe document of the Department of the Interior entitled Final Legislative Environmental Impact Statement and dated April 1987 relating to the Coastal Plain prepared pursuant to section 1002 of the Alaska
			 National Interest Lands Conservation Act (16 U.S.C. 3142) and section
			 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)) is deemed to satisfy the requirements under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that apply with
			 respect to prelease activities under this subtitle, including actions
			 authorized to be taken by the Secretary to develop and promulgate
			 regulations for the establishment of a leasing program authorized by this
			 subtitle before the conduct of the first lease sale.
						(3)Compliance with NEPA for other actions
							(A)In generalPrior to conducting the first lease sale under this subtitle, the Secretary shall prepare an
			 environmental impact statement under the National Environmental Policy Act
			 of 1969 (42 U.S.C. 4321 et seq.) with respect to the actions authorized by
			 this subtitle not covered by paragraph (2).
							(B)Nonleasing alternatives not requiredNotwithstanding any other provision of law, in preparing the environmental impact statement under
			 subparagraph (A), the Secretary—
								(i)shall—
									(I)only identify a preferred action for leasing and a single leasing alternative; and
									(II)analyze the environmental effects and potential mitigation measures for those 2 alternatives; and
									(ii)is not required—
									(I)to identify nonleasing alternative courses of action; or
									(II)to analyze the environmental effects of nonleasing alternative courses of action.
									(C)DeadlineThe identification under subparagraph (B)(i)(I) for the first lease sale conducted under this
			 subtitle shall be completed not later than 18 months after the date of
			 enactment of this Act.
							(D)Public commentThe Secretary shall only consider public comments that—
								(i)specifically address the preferred action of the Secretary; and
								(ii)are filed not later than 20 days after the date on which the environmental analysis is published.
								(E)ComplianceNotwithstanding any other provision of law, compliance with this paragraph is deemed to satisfy all
			 requirements for the analysis and consideration of the environmental
			 effects of proposed leasing under this subtitle.
							(d)Relationship to State and local authorityNothing in this subtitle expands or limits State or local regulatory authority.
					(e)Special areas
						(1)In generalThe Secretary, after consultation with the State of Alaska, the city of Kaktovik and the North
			 Slope Borough of the State of Alaska, may designate not more than 45,000
			 acres of the Coastal Plain as a Special Area if the Secretary determines that the area is of such unique character and interest so as to
			 require special management and regulatory protection.
						(2)Sadlerochit Spring areaThe Secretary shall designate the Sadlerochit Spring area, consisting of approximately 4,000 acres,
			 as a Special Area.
						(3)ManagementEach Special Area shall be managed to protect and preserve the unique and diverse character of the
			 area, including the fish, wildlife, and subsistence resource values of the
			 area.
						(4)Exclusion from leasing or surface occupancy
							(A)In generalThe Secretary may exclude any Special Area from leasing.
							(B)No surface occupancyIf the Secretary leases a Special Area, or any part of a Special Area, for oil and gas exploration,
			 development, production, or related activities, there shall be no surface
			 occupancy of the land comprising the Special Area.
							(5)Directional drillingNotwithstanding the other provisions of this subsection, the Secretary may lease all or a portion
			 of a Special Area under terms that permit the use of horizontal drilling
			 technology from sites on leases tracts located outside the Special Area.
						(f)Limitation on closed areasThe authority of the Secretary to close land on the Coastal Plain to oil and gas leasing,
			 exploration, development, or production shall be limited to the authority
			 provided under this subtitle.
					(g)Regulations
						(1)In generalNot later than 15 months after the date of enactment of this Act, the Secretary shall promulgate
			 regulations necessary to carry out this subtitle, including regulations
			 relating to protection of fish and wildlife, the habitat of fish and
			 wildlife, subsistence resources, and environment of the Coastal Plain.
						(2)Revision of regulationsThe Secretary shall, through a rulemaking conducted in accordance with section 553 of title 5,
			 United States Code, periodically review and, if appropriate, revise the
			 regulations promulgated under paragraph (1) to reflect a preponderance of
			 the best available scientific evidence that has been peer reviewed and
			 obtained by following appropriate, documented scientific procedures, the
			 results of which can be repeated using those same procedures.
						5004.Lease sales
					(a)In generalIn accordance with the requirements of this subtitle, the Secretary may lease land under this
			 subtitle to any person qualified to obtain a lease for deposits of oil and
			 gas under the Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe Secretary shall, by regulation and not later than 180 days after the date of enactment of this
			 Act, establish procedures for—
						(1)receipt and consideration of sealed nominations for any area of the Coastal Plain for inclusion in,
			 or exclusion from, a lease sale;
						(2)the holding of lease sales after the nomination process; and
						(3)public notice of and comment on designation of areas to be included in, or excluded from, a lease
			 sale.
						(c)Lease sale bidsLease sales under this subtitle may be conducted through an Internet leasing program, if the
			 Secretary determines that the Internet leasing program will result in
			 savings to the taxpayer, an increase in the number of bidders
			 participating, and higher returns than oral bidding or a sealed bidding
			 system.
					(d)Sale acreages and scheduleThe Secretary shall—
						(1)offer for lease under this subtitle—
							(A)those tracts the Secretary considers to have the greatest potential for the discovery of
			 hydrocarbons, taking into consideration nominations received under
			 subsection (b)(1); and
							(B)
								(i)not fewer than 50,000 acres by not later than 22 months after the date of the enactment of this
			 Act; and
								(ii)not fewer than an additional 50,000 acres at 6-, 12-, and 18-month intervals following the initial
			 offering under subclause (i);
								(2)conduct 4 additional lease sales under the same terms and schedule as the last lease sale under
			 paragraph (1)(B)(ii) not later than 2 years after the date of that sale,
			 if sufficient interest in leasing exists to warrant, in the judgment of
			 the Secretary, the conduct of the sales; and
						(3)evaluate the bids in each lease sale under this subsection and issue leases resulting from the
			 sales not later than 90 days after the date on which the sale is
			 completed.
						5005.Grant of leases by the Secretary
					(a)In generalThe Secretary may grant to the highest responsible qualified bidder in a lease sale conducted under
			 section 5004 any land to be leased on the Coastal Plain upon payment by
			 the bidder of any bonus as may be accepted by the Secretary.
					(b)Subsequent transfersNo lease issued under this subtitle may be sold, exchanged, assigned, sublet, or otherwise
			 transferred except with the approval of the Secretary after the Secretary
			 consults with, and gives due consideration to the views of, the Attorney
			 General.
					5006.Lease terms and conditionsAn oil or gas lease issued under this subtitle shall—
					(1)provide for the payment of a royalty of not less than 12.5 percent in amount or value of the
			 production removed or sold under the lease, as determined by the Secretary
			 under the regulations applicable to other Federal oil and gas leases;
					(2)provide that the Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving
			 areas and other species of fish and wildlife based on a preponderance of
			 the best available scientific evidence that has been peer reviewed and
			 obtained by following appropriate, documented scientific procedures, the
			 results of which can be repeated using those same procedures;
					(3)require that the lessee of land on the Coastal Plain shall be fully responsible and liable for the
			 reclamation of land on the Coastal Plain and any other Federal land that
			 is adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and on
			 the Coastal Plain by the lessee or by any of the subcontractors or agents
			 of the lessee;
					(4)provide that the lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(5)provide that the standard of reclamation for land required to be reclaimed under this subtitle
			 shall be, as nearly as practicable, a condition capable of supporting the
			 uses which the land was capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee,
			 to a higher or better use as certified by the Secretary;
					(6)contain terms and conditions relating to protection of fish and wildlife, the habitat of fish and
			 wildlife, subsistence resources, and the environment as required under
			 section 5003(a)(2);
					(7)provide that the lessee, agents of the lessee, and contractors of the lessee use best efforts to
			 provide a fair share, as determined by the level of obligation previously
			 agreed to in the 1974 agreement implementing section 29 of the Federal
			 Agreement and Grant of Right of Way for the Operation of the Trans-Alaska
			 Pipeline, of employment and contracting for Alaska Natives and Alaska
			 Native corporations from throughout the State; and
					(8)contain such other provisions as the Secretary determines necessary to ensure compliance with this
			 subtitle and the regulations issued pursuant to this subtitle.
					5007.Coastal Plain environmental protection
					(a)No significant adverse effect standard To govern authorized Coastal Plain activitiesThe Secretary shall, consistent with the requirements of section 5003, administer this subtitle
			 through regulations, lease terms, conditions, restrictions, prohibitions,
			 stipulations, and other provisions that—
						(1)ensure the oil and gas exploration, development, and production activities on the Coastal Plain
			 shall not result in any significant adverse effect on fish and wildlife,
			 the habitat of fish and wildlife, or the environment;
						(2)require the application of the best commercially available technology for oil and gas exploration,
			 development, and production on all new exploration, development, and
			 production operations; and
						(3)ensure that the maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for
			 support of pipelines, does not exceed 10,000 acres on the Coastal Plain
			 for each 100,000 acres of area leased.
						(b)Site-Specific assessment and mitigationWith respect to any proposed drilling and related activities, the Secretary shall require that—
						(1)a site-specific analysis be made of the probable effects, if any, that the drilling or related
			 activities will have on fish and wildlife, the habitat of fish and
			 wildlife, subsistence resources, and the environment;
						(2)a plan be implemented to avoid, minimize, and mitigate (in that order and to the extent
			 practicable) any significant adverse effect identified under paragraph
			 (1); and
						(3)the development of the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
						(c)Regulations To protect Coastal Plain fish and wildlife resources, subsistence users, and the
			 environmentPrior to implementing the leasing program authorized by this subtitle, the Secretary shall prepare
			 and promulgate regulations, lease terms, conditions, restrictions,
			 prohibitions, stipulations, and other measures designed to ensure that the
			 activities undertaken on the Coastal Plain under this subtitle are
			 conducted in a manner consistent with the purposes and environmental
			 requirements of this subtitle.
					(d)Compliance with Federal and State environmental laws and other requirementsThe proposed regulations, lease terms, conditions, restrictions, prohibitions, and stipulations for
			 the leasing program under this subtitle shall require compliance with all
			 applicable provisions of Federal and State environmental law and
			 compliance with the following:
						(1)Standards at least as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the document of the
			 Department of the Interior entitled Final Legislative Environmental Impact Statement and dated April 1987 relating to the Coastal Plain.
						(2)Seasonal limitations on exploration, development, and related activities, where necessary, to avoid
			 significant adverse effects during periods of concentrated fish and
			 wildlife breeding, denning, nesting, spawning, and migration based on a
			 preponderance of the best available scientific evidence that has been peer
			 reviewed and obtained by following appropriate, documented scientific
			 procedures, the results of which can be repeated using those same
			 procedures.
						(3)That exploration activities, except for surface geological studies—
							(A)be limited to the period between approximately November 1 and May 1 each year; and
							(B)be supported, if necessary, by ice roads, winter trails with adequate snow cover, ice pads, ice
			 airstrips, and air transport methods, except that exploration activities
			 may occur at other times if the Secretary finds that the exploration will
			 have no significant adverse effect on the fish and wildlife, the habitat
			 of fish and wildlife, and the environment of the Coastal Plain.
							(4)Design safety and construction standards for all pipelines and any access and service roads, that
			 minimize, to the maximum extent practicable, adverse effects on—
							(A)the passage of migratory species such as caribou; and
							(B)the flow of surface water by requiring the use of culverts, bridges, and other structural devices.
							(5)Prohibitions on general public access and use on all pipeline access and service roads.
						(6)Stringent reclamation and rehabilitation requirements, consistent with the standards set forth in
			 this subtitle, requiring the removal from the Coastal Plain of all oil and
			 gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary
			 may exempt from the requirements of this paragraph those facilities,
			 structures, or equipment that the Secretary determines would assist in the
			 management of the Arctic National Wildlife Refuge and that are donated to
			 the United States for that purpose.
						(7)Appropriate prohibitions or restrictions on access by all modes of transportation.
						(8)Appropriate prohibitions or restrictions on sand and gravel extraction.
						(9)Consolidation of facility siting.
						(10)Appropriate prohibitions or restrictions on the use of explosives.
						(11)Avoidance, to the extent practicable, of springs, streams, and river systems, the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats, and
			 the regulation of methods or techniques for developing or transporting
			 adequate supplies of water for exploratory drilling.
						(12)Avoidance or minimization of air traffic-related disturbance to fish and wildlife.
						(13)Treatment and disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids, drilling
			 muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a
			 prohibition on chlorinated solvents, in accordance with applicable Federal
			 and State environmental law (including regulations).
						(14)Fuel storage and oil spill contingency planning.
						(15)Research, monitoring, and reporting requirements.
						(16)Field crew environmental briefings.
						(17)Avoidance of significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
						(18)Compliance with applicable air and water quality standards.
						(19)Appropriate seasonal and safety zone designations around well sites, within which subsistence
			 hunting and trapping shall be limited.
						(20)Reasonable stipulations for protection of cultural and archeological resources.
						(21)All other protective environmental stipulations, restrictions, terms, and conditions determined
			 necessary by the Secretary.
						(e)ConsiderationsIn preparing and promulgating regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations under this section, the Secretary shall consider—
						(1)the stipulations and conditions that govern the National Petroleum Reserve-Alaska leasing program,
			 as set forth in the 1999 Northeast National Petroleum Reserve-Alaska Final
			 Integrated Activity Plan/Environmental Impact Statement;
						(2)the environmental protection standards that governed the initial Coastal Plain seismic exploration
			 program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations; and
						(3)the land use stipulations for exploratory drilling on the KIC–ASRC private land that are set forth
			 in appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
						(f)Facility consolidation planning
						(1)In generalThe Secretary shall, after providing for public notice and comment, prepare and update periodically
			 a plan to govern, guide, and direct the siting and construction of
			 facilities for the exploration, development, production, and
			 transportation of Coastal Plain oil and gas resources.
						(2)ObjectivesThe plan shall have the following objectives:
							(A)Avoiding unnecessary duplication of facilities and activities.
							(B)Encouraging consolidation of common facilities and activities.
							(C)Locating or confining facilities and activities to areas that will minimize impact on fish and
			 wildlife, the habitat of fish and wildlife, and the environment.
							(D)Using existing facilities wherever practicable.
							(E)Enhancing compatibility between wildlife values and development activities.
							(g)Access to public landThe Secretary shall—
						(1)manage public land in the Coastal Plain subject to section 811 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 3121); and
						(2)ensure that local residents shall have reasonable access to public land in the Coastal Plain for
			 traditional uses.
						5008.Expedited judicial review
					(a)Filing of complaint
						(1)DeadlineSubject to paragraph (2), any complaint seeking judicial review of—
							(A)any provision of this subtitle shall be filed by not later than 1 year after the date of enactment
			 of this Act; or
							(B)any action of the Secretary under this subtitle shall be filed—
								(i)except as provided in clause (ii), during the 90-day period beginning on the date on which the
			 action is challenged; or
								(ii)in the case of a complaint based solely on grounds arising after the period described in clause
			 (i), not later than 90 days after the date on which the complainant knew
			 or reasonably should have known of the grounds for the complaint.
								(2)VenueAny complaint seeking judicial review of any provision of this subtitle or any action of the
			 Secretary under this subtitle may be filed only in the United States Court
			 of Appeals for the District of Columbia.
						(3)Limitation on scope of certain review
							(A)In generalJudicial review of a decision by the Secretary to conduct a lease sale under this subtitle,
			 including an environmental analysis, shall be—
								(i)limited to whether the Secretary has complied with this subtitle; and
								(ii)based on the administrative record of that decision.
								(B)PresumptionThe identification by the Secretary of a preferred course of action to enable leasing to proceed
			 and the analysis by the Secretary of environmental effects under this
			 subtitle is presumed to be correct unless shown otherwise by clear and
			 convincing evidence.
							(b)Limitation on other reviewActions of the Secretary with respect to which review could have been obtained under this section
			 shall not be subject to judicial review in any civil or criminal
			 proceeding for enforcement.
					(c)Limitation on attorneys’ fees and court costs
						(1)In generalSections 504 of title 5 and 2412 of title 28, United States Code (commonly known as the Equal Access to Justice Act), shall not apply to any action under this subtitle.
						(2)Court costsA party to any action under this subtitle shall not receive payment from the Federal Government for
			 the attorneys’ fees, expenses, or other court costs incurred by the party.
						5009.Treatment of revenuesNotwithstanding any other provision of law, 90 percent of the amount of bonus, rental, and royalty
			 revenues from Federal oil and gas leasing and operations authorized under
			 this subtitle shall be deposited in the Treasury.
				5010.Rights-of-way across the Coastal Plain
					(a)In generalThe Secretary shall issue rights-of-way and easements across the Coastal Plain for the
			 transportation of oil and gas produced under leases under this subtitle—
						(1)except as provided in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands
			 Conservation Act (16 U.S.C. 3161 et seq.); and
						(2)under title XI of the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.), for
			 access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170,
			 3171).
						(b)Terms and conditionsThe Secretary shall include in any right-of-way or easement issued under subsection (a) such terms
			 and conditions as may be necessary to ensure that transportation of oil
			 and gas does not result in a significant adverse effect on the fish and
			 wildlife, the habitat of fish and wildlife, subsistence resources, or the
			 environment of the Coastal Plain, including requirements that facilities
			 be sited or designed so as to avoid unnecessary duplication of roads and
			 pipelines.
					(c)RegulationsThe Secretary shall include in regulations promulgated under section 5003(g) provisions granting
			 rights-of-way and easements described in subsection (a).
					5011.ConveyanceIn order to maximize Federal revenues by removing clouds on titles to land and clarifying land
			 ownership patterns on the Coastal Plain, and notwithstanding section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16
			 U.S.C. 3192(h)(2)), the Secretary shall convey—
					(1)to the Kaktovik Inupiat Corporation, the surface estate of the land described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the entitlement
			 of the Kaktovik Inupiat Corporation under sections 12 and 14 of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1611, 1613) in accordance with the
			 terms and conditions of the Agreement between the Department of the
			 Interior, the United States Fish and Wildlife Service, the Bureau of Land
			 Management, and the Kaktovik Inupiat Corporation dated January 22, 1993;
			 and
					(2)to the Arctic Slope Regional Corporation the remaining subsurface estate to which the Arctic Slope
			 Regional Corporation is entitled pursuant to the August 9, 1983, agreement
			 between the Arctic Slope Regional Corporation and the United States of
			 America.
					BNative American Energy
				5021.FindingsCongress finds that—
					(1)the Federal Government has unreasonably interfered with the efforts of Indian tribes to develop
			 energy resources on tribal land; and
					(2)Indian tribes should have the opportunity to gain the benefits of the jobs, investment, and
			 economic development to be gained from energy development.
					5022.Appraisals
					(a)AmendmentTitle XXVI of the Energy Policy Act of 1992 (25 U.S.C. 3501 et seq.) is amended by adding at the
			 end the following:
						
							2607.Appraisal reforms
								(a)Options to Indian TribesWith respect to a transaction involving Indian land or the trust assets of an Indian tribe that
			 requires the approval of the Secretary, any appraisal or other estimates
			 of value relating to fair market value required to be conducted under
			 applicable law, regulation, or policy may be completed by—
									(1)the Secretary;
									(2)the affected Indian tribe; or
									(3)a certified, third-party appraiser pursuant to a contract with the Indian tribe.
									(b)Time Limit on Secretarial Review and ActionNot later than 30 days after the date on which the Secretary receives an appraisal conducted by or
			 for an Indian tribe pursuant to paragraph (2) or (3) of subsection (a),
			 the Secretary shall—
									(1)review the appraisal; and
									(2)provide to the Indian tribe a written notice of approval or disapproval of the appraisal.
									(c)Failure of Secretary To approve or disapproveIf the Secretary has failed to approve or disapprove any appraisal by the date that is 60 days
			 after the date on which the appraisal is received, the appraisal shall be
			 deemed approved.
								(d)Option of Indian tribes To waive appraisalAn Indian tribe may waive the requirements of subsection (a) if the Indian tribe provides to the
			 Secretary a written resolution, statement, or other unambiguous indication
			 of tribal intent to waive the requirements that—
									(1)is duly approved by the governing body of the Indian tribe; and
									(2)includes an express waiver by the Indian tribe of any claims for damages the Indian tribe might
			 have against the United States as a result of the waiver.
									(e)RegulationsThe Secretary shall promulgate regulations to implement this section, including standards the
			 Secretary shall use for approving or disapproving an appraisal under
			 subsection (b).. 
					(b)Conforming amendmentThe table of contents of the Energy Policy Act of 1992 (42 U.S.C. 13201 note) is amended by adding
			 at the end of the items relating to title XXVI the following:
						
							
								Sec. 2607. Appraisal reforms..
					5023.StandardizationAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall
			 implement procedures to ensure that each agency within the Department of
			 the Interior that is involved in the review, approval, and oversight of
			 oil and gas activities on Indian land shall use a uniform system of
			 reference numbers and tracking systems for oil and gas wells.
				5024.Environmental reviews of major Federal actions on Indian landSection 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) is amended—
					(1)in the matter preceding paragraph (1) by inserting (a) In general.— before The Congress authorizes; and
					(2)by adding at the end the following:
						
							(b)Review of major Federal actions on Indian land
								(1)Definitions of Indian land and Indian tribeIn this subsection, the terms Indian land and Indian tribe have the meaning given those terms in section 2601 of the Energy Policy Act of 1992 (25 U.S.C.
			 3501).
								(2)In generalFor any major Federal action on Indian land of an Indian tribe requiring the preparation of a
			 statement under subsection (a)(2)(C), the statement shall only be
			 available for review and comment by—
									(A)the members of the Indian tribe; and
									(B)any other individual residing within the affected area.
									(3)RegulationsThe Chairman of the Council on Environmental Quality, in consultation with Indian tribes, shall
			 develop regulations to implement this section, including descriptions of
			 affected areas for specific major Federal actions..
					5025.Judicial review
					(a)DefinitionsIn this section:
						(1)Agency actionThe term agency action has the meaning given the term in section 551 of title 5, United States Code.
						(2)Energy related actionThe term energy-related action means a civil action that—
							(A)is filed on or after the date of enactment of this Act; and
							(B)seeks judicial review of a final agency action relating to the issuance of a permit, license, or
			 other form of agency permission allowing—
								(i)any person or entity to conduct on Indian Land activities involving the exploration, development,
			 production, or transportation of oil, gas, coal, shale gas, oil shale,
			 geothermal resources, wind or solar resources, underground coal
			 gasification, biomass, or the generation of electricity; or
								(ii)any Indian Tribe, or any organization of 2 or more entities, not less than 1 of which is an Indian
			 tribe, to conduct activities involving the exploration, development,
			 production, or transportation of oil, gas, coal, shale gas, oil shale,
			 geothermal resources, wind or solar resources, underground coal
			 gasification, biomass, or the generation of electricity, regardless of
			 where such activities are undertaken.
								(3)Indian land
							(A)In generalThe term Indian land has the meaning given the term in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501).
							(B)InclusionThe term Indian land includes land owned by a Native Corporation (as that term is defined in section 3 of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1602)) under that Act (43 U.S.C.
			 1601 et seq.).
							(4)Ultimately prevail
							(A)In generalThe term ultimately prevail means, in a final enforceable judgment that the court rules in the party’s favor on at least 1
			 civil claim that is an underlying rationale for the preliminary
			 injunction, administrative stay, or other relief requested by the party.
							(B)ExclusionThe term ultimately prevail does not include circumstances in which the final agency action is modified or amended by the
			 issuing agency unless the modification or amendment is required pursuant
			 to a final enforceable judgment of the court or a court-ordered consent
			 decree.
							(b)Time for filing complaint
						(1)In generalAny energy related action shall be filed not later than the end of the 60-day period beginning on
			 the date of the action or decision by a Federal official that constitutes
			 the covered energy project concerned.
						(2)ProhibitionAny energy related action that is not filed within the time period described in paragraph (1) shall
			 be barred.
						(c)District court venue and deadlineAn energy related action—
						(1)may only be brought in the United States District Court for the District of Columbia; and
						(2)shall be resolved as expeditiously as possible, and in any event not more than 180 days after the
			 energy related action is filed.
						(d)Appellate reviewAn interlocutory order or final judgment, decree or order of the district court in an energy
			 related action—
						(1)may be appealed to the United States Court of Appeals for the District of Columbia Circuit; and
						(2)if the court described in paragraph (1) undertakes the review, the court shall resolve the review
			 as expeditiously as possible, and in any event by not later than 180 days
			 after the interlocutory order or final judgment, decree or order of the
			 district court was issued.
						(e)Limitation on certain paymentsNotwithstanding section 1304 of title 31, United States Code, no award may be made under section
			 504 of title 5, United States Code, or under section 2412 of title 28,
			 United States Code, and no amounts may be obligated or expended from the
			 Claims and Judgment Fund of the United States Treasury to pay any fees or
			 other expenses under such sections, to any person or party in an energy
			 related action.
					(f)Limitation on attorneys' fees and court costs
						(1)In generalSections 504 of title 5 and 2412 of title 28, United States Code (commonly known as the Equal Access to Justice Act), shall not apply to an energy related action.
						(2)Court costsA party to a covered civil action shall not receive payment from the Federal Government for the
			 attorneys’ fees, expenses, or other court costs incurred by the party.
						5026.Tribal resource management plansUnless otherwise explicitly exempted by Federal law enacted after the date of enactment of this
			 Act, any activity conducted or resources harvested or produced pursuant to
			 a tribal resource management plan or an integrated resource management
			 plan approved by the Secretary of the Interior under the National Indian
			 Forest Resources Management Act (25 U.S.C. 3101 et seq.) or the American
			 Indian Agricultural Resource Management Act (25 U.S.C. 3701 et seq.),
			 shall be considered a sustainable management practice for purposes of any
			 Federal standard, benefit, or requirement that requires a demonstration of
			 such sustainability.
				5027.Leases of restricted lands for the Navajo NationSubsection (e)(1) of the first section of the Act of August 9, 1955 (25 U.S.C. 415) (commonly known
			 as the Long-Term Leasing Act), is amended—
					(1)by striking , except a lease for and inserting , including leases for;
					(2)in subparagraph (A), by striking 25 years, except and all that follows through ; and and inserting 99 years;;
					(3)in subparagraph (B), by striking the period and inserting ; and; and
					(4)by adding at the end the following:
						
							(C)in the case of a lease for the exploration, development, or extraction of mineral resources,
			 including geothermal resources, 25 years, except that the lease may
			 include an option to renew for 1 additional term not to exceed 25 years..
					5028.Nonapplicability of certain rulesNo rule promulgated by the Secretary of the Interior regarding hydraulic fracturing used in the
			 development or production of oil or gas resources shall affect any land
			 held in trust or restricted status for the benefit of Indians except with
			 the express consent of the beneficiary on behalf of which the land is held
			 in trust or restricted status.
				CAdditional regulatory provisions
				IState authority over hydraulic fracturing
					5031.FindingCongress finds that given variations in geology, land use, and population, the States are best
			 placed to regulate the process of hydraulic fracturing occurring on any
			 land within the boundaries of the individual State.
					5032.State authority
						(a)Definition of Federal landIn this section, the term Federal land means—
							(1)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1702));
							(2)National Forest System land;
							(3)land under the jurisdiction of the Bureau of Reclamation; and
							(4)land under the jurisdiction of the Corps of Engineers.
							(b)State authority
							(1)In generalNotwithstanding any other provision of law, a State shall have the sole authority to promulgate or
			 enforce any regulation, guidance, or permit requirement regarding the
			 treatment of a well by the application of fluids under pressure to which
			 propping agents may be added for the expressly designed purpose of
			 initiating or propagating fractures in a target geologic formation in
			 order to enhance production of oil, natural gas, or geothermal production
			 activities on or under any land within the boundaries of the State.
							(2)Federal landNotwithstanding any other provision of law, the treatment of a well by the application of fluids
			 under pressure to which propping agents may be added for the expressly
			 designed purpose of initiating or propagating fractures in a target
			 geologic formation in order to enhance production of oil, natural gas, or
			 geothermal production activities on Federal land shall be subject to the
			 law of the State in which the land is located.
							IIMiscellaneous provisions
					5041.Environmental legal feesSection 504 of title 5, United States Code, is amended by adding at the end the following:
						
							(g)Environmental legal feesNotwithstanding section 1304 of title 31, no award may be made under this section and no amounts
			 may be obligated or expended from the Claims and Judgment Fund of the
			 Treasury to pay any legal fees of a nongovernmental organization related
			 to an action that (with respect to the United States)—
								(1)prevents, terminates, or reduces access to or the production of—
									(A)energy;
									(B)a mineral resource;
									(C)water by agricultural producers;
									(D)a resource by commercial or recreational fishermen; or
									(E)grazing or timber production on Federal land;
									(2)diminishes the private property value of a property owner; or
								(3)eliminates or prevents 1 or more jobs..
					5042.Master leasing plans
						(a)In generalNotwithstanding any other provision of law, the Secretary of the Interior, acting through the
			 Bureau of Land Management, shall not establish a master leasing plan as
			 part of any guidance issued by the Secretary.
						(b)Existing master leasing plansInstruction Memorandum No. 2010–117 and any other master leasing plan described in subsection (a)
			 issued on or before the date of enactment of this Act shall have no force
			 or effect.
						VIImproving America's domestic refining capacity
			ARefinery permitting reform
				6001.FindingCongress finds that the domestic refining industry is an important source of jobs and economic
			 growth and whose growth should not be limited by an excessively drawn out
			 permitting and approval process.
				6002.DefinitionsIn this subtitle:
					(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
					(2)ExpansionThe term expansion means a physical change that results in an increase in the capacity of a refinery.
					(3)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
					(4)PermitThe term permit means any permit, license, approval, variance, or other form of authorization that a refiner is
			 required to obtain—
						(A)under any Federal law; or
						(B)from a State or tribal government agency delegated authority by the Federal Government, or
			 authorized under Federal law, to issue permits.
						(5)RefinerThe term refiner means a person that—
						(A)owns or operates a refinery; or
						(B)seeks to become an owner or operator of a refinery.
						(6)Refinery
						(A)In generalThe term refinery means—
							(i)a facility at which crude oil is refined into transportation fuel or other petroleum products; and
							(ii)a coal liquification or coal-to-liquid facility at which coal is processed into synthetic crude oil
			 or any other fuel.
							(B)InclusionThe term refinery includes an expansion of a refinery.
						(7)Refinery permitting agreementThe term refinery permitting agreement means an agreement entered into between the Administrator and a State or Indian tribe under
			 subsection (c).
					(8)StateThe term State means—
						(A)a State; and
						(B)the District of Columbia.
						6003.Streamlining of refinery permitting process
					(a)In generalAt the request of the Governor of a State or the governing body of an Indian tribe, the
			 Administrator shall enter into a refinery permitting agreement with the
			 State or Indian tribe under which the process for obtaining all permits
			 necessary for the construction and operation of a refinery shall be
			 streamlined using a systematic, interdisciplinary multimedia approach, as
			 provided in this section.
					(b)Authority of AdministratorUnder a refinery permitting agreement, the Administrator shall have the authority, as applicable
			 and necessary—
						(1)to accept from a refiner a consolidated application for all permits that the refiner is required to
			 obtain to construct and operate a refinery;
						(2)in consultation and cooperation with each Federal, State, or tribal government agency that is
			 required to make any determination to authorize the issuance of a permit,
			 to establish a schedule under which each agency shall—
							(A)concurrently consider, to the maximum extent practicable, each determination to be made; and
							(B)complete each step in the permitting process; and
							(3)to issue a consolidated permit that combines all permits issued under the schedule established
			 under paragraph (2).
						(c)Refinery permitting agreementsUnder a refinery permitting agreement, a State or governing body of an Indian tribe shall agree
			 that—
						(1)the Administrator shall have each of the authorities described in subsection (b); and
						(2)the State or tribal government agency shall—
							(A)in accordance with State law, make such structural and operational changes in the agencies as are
			 necessary to enable the agencies to carry out consolidated, project-wide
			 permit reviews concurrently and in coordination with the Environmental
			 Protection Agency and other Federal agencies; and
							(B)comply, to the maximum extent practicable, with the applicable schedule established under
			 subsection (b)(2).
							(d)Deadlines
						(1)New refineriesIn the case of a consolidated permit for the construction of a new refinery, the Administrator and
			 the State or governing body of an Indian tribe shall approve or disapprove
			 the consolidated permit not later than—
							(A)365 days after the date of receipt of an administratively complete application for the consolidated
			 permit; or
							(B)on agreement of the applicant, the Administrator, and the State or governing body of the Indian
			 tribe, 90 days after the expiration of the deadline described in
			 subparagraph (A).
							(2)Expansion of existing refineriesIn the case of a consolidated permit for the expansion of an existing refinery, the Administrator
			 and the State or governing body of an Indian tribe shall approve or
			 disapprove the consolidated permit not later than—
							(A)120 days after the date of receipt of an administratively complete application for the consolidated
			 permit; or
							(B)on agreement of the applicant, the Administrator, and the State or governing body of the Indian
			 tribe, 30 days after the expiration of the deadline described in
			 subparagraph (A).
							(e)Federal agenciesEach Federal agency that is required to make any determination to authorize the issuance of a
			 permit shall comply with the applicable schedule established under
			 subsection (b)(2).
					(f)Judicial reviewAny civil action for review of a permit determination under a refinery permitting agreement shall
			 be brought exclusively in the United States district court for the
			 district in which the refinery is located or proposed to be located.
					(g)Efficient permit reviewIn order to reduce the duplication of procedures, the Administrator shall use State permitting and
			 monitoring procedures to satisfy substantially equivalent Federal
			 requirements under this subtitle.
					(h)SeverabilityIf 1 or more permits that are required for the construction or operation of a refinery are not
			 approved on or before an applicable deadline under subsection (d), the
			 Administrator may issue a consolidated permit that combines all other
			 permits that the refiner is required to obtain, other than any permits
			 that are not approved.
					(i)Consultation with local governmentsThe Administrator, States, and tribal governments shall consult, to the maximum extent practicable,
			 with local governments in carrying out this section.
					(j)Effect of sectionNothing in this section affects—
						(1)the operation or implementation of any otherwise applicable law regarding permits necessary for the
			 construction and operation of a refinery;
						(2)the authority of any unit of local government with respect to the issuance of permits; or
						(3)any requirement or ordinance of a local government (such as a zoning regulation).
						BRepeal of renewable fuel standard
				6011.FindingsCongress finds that the mandates under the renewable fuel standard contained in section 211(o) of
			 the Clean Air Act (42 U.S.C. 7545(o))—
					(1)impose significant costs on American citizens and the American economy, without offering any
			 benefit; and
					(2)should be repealed.
					6012.Phase out of renewable fuel standard
					(a)In generalSection 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is amended—
						(1)in paragraph (2)—
							(A)in subparagraph (A)—
								(i)by striking clause (ii); and
								(ii)by redesignating clauses (iii) and (iv) as clauses (ii) and (iii), respectively; and
								(B)in subparagraph (B), by striking clauses (ii) through (v) and inserting the following:
								
									(ii)Calendar years 2014 through 2018Notwithstanding clause (i), for purposes of subparagraph (A), the applicable volumes of renewable
			 fuel for each of calendar years 2014 through 2018 shall be determined as
			 follows:
										(I)For calendar year 2014, in accordance with the table entitled I–2—Proposed 2014 Volume Requirements of the proposed rule published at pages 71732 through 71784 of volume 78 of the Federal Register
			 (November 29, 2013).
										(II)For calendar year 2015, the applicable volumes established under subclause (I), reduced by 20
			 percent.
										(III)For calendar year 2016, the applicable volumes established under subclause (I), reduced by 40
			 percent.
										(IV)For calendar year 2017, the applicable volumes established under subclause (I), reduced by 60
			 percent.
										(V)For calendar year 2018, the applicable volumes established under subclause (I), reduced by 80
			 percent.; 
							(2)in paragraph (3)—
							(A)by striking 2021 and inserting 2017 each place it appears; and
							(B)in subparagraph (B)(i), by inserting , subject to the condition that the renewable fuel obligation determined for a calendar year is not
			 more than the applicable volumes established under paragraph (2)(B)(ii) before the period; and
							(3)by adding at the end the following:
							
								(13)SunsetThe program established under this subsection shall terminate on December 31, 2018..
						(b)RegulationsEffective beginning on January 1, 2019, the regulations contained in subparts K and M of part 80 of
			 title 40, Code of Federal Regulations (as in effect on that date of
			 enactment), shall have no force or effect.
					VIIStopping EPA overreach
			7001.FindingsCongress finds that—
				(1)the Environmental Protection Agency has exceeded its statutory authority by promulgating
			 regulations that were not contemplated by Congress in the authorizing
			 language of the statutes enacted by Congress;
				(2)no Federal agency has the authority to regulate greenhouse gases under current law; and
				(3)no attempt to regulate greenhouse gases should be undertaken without further Congressional action.
				7002.Clarification of Federal regulatory authority to exclude greenhouse gases from regulation under the
			 Clean Air Act
				(a)Repeal of Federal climate change regulation
					(1)Greenhouse gas regulation under Clean Air ActSection 302(g) of the Clean Air Act (42 U.S.C. 7602(g)) is amended—
						(A)by striking (g) The term and inserting the following:
							
								(g)Air pollutant
									(1)In generalThe term; and
						(B)by adding at the end the following:
							
								(2)ExclusionThe term air pollutant does not include carbon dioxide, water vapor, methane, nitrous oxide, hydrofluorocarbons,
			 per­flu­o­ro­car­bons, or sulfur hexafluoride..
						(2)No regulation of climate changeNotwithstanding any other provision of law, nothing in any of the following Acts or any other law
			 authorizes or requires the regulation of climate change or global warming:
						(A)The Clean Air Act (42 U.S.C. 7401 et seq.).
						(B)The Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
						(C)The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
						(D)The Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
						(E)The Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
						(b)Effect on proposed rules of the EPAIn accordance with this section, the following proposed or contemplated rules (or any similar or
			 successor rules) of the Environmental Protection Agency shall be void and
			 have no force or effect:
					(1)The proposed rule entitled Standards of Performance for Greenhouse Gas Emissions From New Stationary Sources: Electric Utility
			 Generating Units (published at 79 Fed. Reg. 1430 (January 8, 2014)).
					(2)The contemplated rules on carbon pollution for existing power plants.
					(3)Any other contemplated or proposed rules proposed to be issued pursuant to the purported authority
			 described in subsection (a)(2).
					7003.Jobs analysis for all EPA regulations
				(a)In generalBefore proposing or finalizing any regulation, rule, or policy, the Administrator of the
			 Environmental Protection Agency shall provide an analysis of the
			 regulation, rule, or policy and describe the direct and indirect net and
			 gross impact of the regulation, rule, or policy on employment in the
			 United States.
				(b)LimitationNo regulation, rule, or policy described in subsection (a) shall take effect if the regulation,
			 rule, or policy has a negative impact on employment in the United States
			 unless the regulation, rule, or policy is approved by Congress and signed
			 by the President.
				VIIIDebt freedom fund
			8001.FindingsCongress finds that—
				(1)the national debt being over $17,000,000,000,000 in 2014—
					(A)threatens the current and future prosperity of the United States;
					(B)undermines the national security interests of the United States; and
					(C)imposes a burden on future generations of United States citizens; and
					(2)revenue generated from the development of the natural resources in the United States should be used
			 to reduce the national debt.
				8002.Debt freedom fundNotwithstanding any other provision of law, in accordance with all revenue sharing arrangement with
			 States in effect on the date of enactment of this Act, an amount equal to
			 the additional amount of Federal funds generated by the programs and
			 activities under this Act (and the amendments made by this Act)—
				(1)shall be deposited in a special trust fund account in the Treasury, to be known as the Debt Freedom Fund; and
				(2)shall not be withdrawn for any purpose other than to pay down the national debt of the United
			 States, for which purpose payments shall be made expeditiously.
				
